DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 1, 3, 6-8, 10, 13, 14, 15, 17, 20 and 21 were rejected under 35 U.S.C. 103 as being unpatentable over Divakaran et al. (US2014/0347475), claims 2, 9 and 16 were rejected under 35 U.S.C. 103 as being unpatentable over Divakaran et al. (US2014/0347475) in view of Yang et al. (US2009/0002489), claims 4, 11 and 18 were rejected under 35 U.S.C. 103 as being unpatentable over Divakaran et al. (US2014/0347475) in view of Han et al. (US2005/0104727), and claims 5, 12 and 19 were rejected under 35 U.S.C. 103 as being unpatentable over Divakaran et al. (US2014/0347475) in view of Jamtgaard et al. (US2012/0046044). Claims 1, 8 and 15 are independent.
	A PTAB board decision filed 8 March 2021 reverses the above rejection, therefore the rejection of claims 1-21 under 35 U.S.C. 103 is withdrawn.
Allowable Subject Matter
3.	Claims 1-21 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.
The following is an examiner’s statement of reasons for allowance: See PTAB decision filed 8 March 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667